Order entered December 30, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00812-CV

                           STEPHEN L. GOODMAN, Appellant

                                              V.

                                COMPASS BANK, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-02082-B

                                          ORDER
       We GRANT appellant’s December 23, 2015 motion for an extension of time to file a

reply brief. Appellant shall file a reply brief by JANUARY 27, 2016.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE